DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 & 10, the prior art made of record does not disclose or suggest either alone or in combination “……..and a second trench located closer to an outer perimeter portion of the second layer than the first trench and having therein a fourth electrode connected to the second electrode and wherein the second electrode is in contact with the second surface between the first trench and the second trench and an outer -2- 7203700.1Applicant: KYOCERA CORPORATIONApplication No.: 17/253,970perimeter end of the second electrode, the outer perimeter end being perpendicular to the second surface, and is in contact with the fourth electrode…..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Yu (Fig. 1A, see previous office action) fails to disclose, an outer -2- 7203700.1Applicant: KYOCERA CORPORATIONApplication No.: 17/253,970perimeter end of the second electrode, the outer perimeter end being perpendicular to the second surface, and is in contact with the fourth electrode therefore, Yu fails to disclose the above limitation in the claimed context. Applicant’s related argument is persuasive. Other cited arts, alone or in combination, fails to cure deficiencies of Yu.
The closet prior art of record is Yu et al. (US 2018/0019348 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Claims 2-9, 11-12 are allowed being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/Primary Examiner, Art Unit 2813